DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on October 16, 2020 for application number 16/356765.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2020 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on April 9, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10270839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2020 was filed after the mailing date of the Final Office Action on July 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, John D. Magluyan, Reg. No. 56,867 on February 18, 2021 through subsequent communications following a telephone interview on February 16, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claim 1 (Currently amended): A method for network communication of image based content collections, the method comprising:
storing, at a database of a server computer system, a plurality of content messages from a plurality of client devices, wherein a corresponding piece of content from each content message is associated with a display time less than a threshold display time;
generating, by the server computer system, a plurality of content collections from the plurality of content messages, each content collection of the plurality of content collections comprising associated content from one or more content messages of the plurality of content messages,
communicating, from the server computer system to a first mobile device, interface information for each content collection of the plurality of content collections;
receiving, from the first mobile device, a first story request associated with a first selection, at the first mobile device, of a first content collection of the plurality of content collections;
receiving, from the first mobile device, an autoforward communication associated with completion of a presentation of the first content collection at the first mobile device; and
:
the second content collection is selected automatically by the server computer system based on a predefined order for presenting the plurality of content collections, the predefined order being based at least in part on an aggregated quality score assigned to each content collection,
, and
each respective piece of content within the content collection is sorted for presentation based on the individual quality score and a weighting based on at least one of content, location, or time associated with the respective piece of content.

Claim 2 (Previously presented):  The method of claim l, wherein the first content collection comprises a first set of content from a first set of content messages of the plurality of content messages,
wherein the first set of content messages are received from a second mobile device associated with a second user account of the server computer system;
wherein the first mobile device is associated with a first user account of the server computer system; and
wherein the first mobile device and the second mobile device are associated with the server computer system.

Claim 3 (Previously presented):  The method of claim 2, wherein the first content collection is selected by the server computer system for the plurality of content collections based on the association between the first user account and the second user account.

Claim 4 (Original):  The method of claim 2, wherein the first set of content messages comprises all content messages received at the server computer system from the second mobile device within a story threshold time prior to receipt of the first story request at the server computer system.

Claim 5 (Original):  The method of claim 4, wherein the story threshold time is 24 hours.

Claim 6 (Previously presented): The method of claim 1, wherein the plurality of content collections comprises content collections from a plurality of friend accounts associated with the first mobile device.

Claim 7 (Original): The method of claim 6, further comprising receiving, from the first mobile device, a live autoforward communication associated with completion of an end presentation of a final first content collection of the plurality of content collections at the first mobile device; and
automatically communicating a first live content, collection from the server computer system to the first mobile device for automatic display on the first mobile device in response to receipt of the live autoforward communication.

Claim 8 (Original): The method of claim 7, further comprising communicating one or more advertising elements for presentation on the first mobile device prior to automatic display of the second content collection.

Claim 9 (Previously presented): The method of claim 7, further comprising communicating one or more advertising elements for presentation on the first mobile device following presentation of a trigger content collection of the plurality of content collections or the first live content collection, wherein the trigger content collection is selected from content collections of the plurality of content collections or the first live content collection based on an advertising threshold.

Claim 10 (Previously presented): The method of claim 7, further comprising:
receiving, at the server computer system, a second plurality of content messages; receiving, at the server computer system via a curation tool, selection of live media content from the second plurality of content messages for the first live content collection; and
periodically updating live media content of the first live content collection using the curation tool.

Claim 11 (Previously presented): The method of claim 1 further comprising:
receiving, at the first mobile device from the server computer system, the interface information for the plurality of content collections;
receiving, by the first mobile device, a user input initiating a story request associated with selection of the first content collection of the plurality of content collections,
receiving, by the first mobile device from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the first set of ordered pieces of content having an associated display time less than a threshold display time,

Claim 12 (Previously presented): The method of claim 11 further comprising:

identifying, by the first mobile device, a story end trigger associated with display of a final piece of content of the first set of ordered pieces of content; and
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with the second content collection of the plurality of content collections.

Claim 13 (Previously presented): The method of claim l, wherein the interface information comprises at least one frame of image data from each piece of content, of each content collection of the plurality of content collections.

Claim 14 (Previously presented): The method of claim 7, wherein the plurality of content collections comprises a third live content collection;
wherein the interface information further comprises one or more frames of image data from each piece of content of the third live content collection, wherein each of the one or more frames of image data from each piece of content of the third live content collection are selected using a curation tool.

Claim 15 (Original): The method of claim L wherein the threshold display time comprises a time value less than or equal to ten seconds,

Claim 16 (Currently amended): A method for communication and presentation of image based content collections at a first mobile device, the method comprising:

receiving, by the first mobile device, a user input initiating a story request associated with selection of a first content collection of the plurality of content collections;
receiving, from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the first set of ordered pieces of content having an associated display time less than a threshold display time;
displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content;
identifying, by the first mobile device, a story end trigger associated with display of a final piece of content of the first set of ordered pieces of content; and
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with a second content collection of the plurality of content collections, wherein: 
the second content collection is selected automatically based on a predefined order for presenting the plurality of content collections, the predefined order being based at least in part on an aggregated quality score assigned to each content collection,
 , and
each respective piece of content within the content collection is sorted for presentation based on the individual quality score and a weighting based on at least one of content, location, or time associated with the respective piece of content.

Claim 17 (Previously presented): The method of claim 16, further comprising:
automatically presenting each content collection of the plurality of content collections in the predefined order, wherein the predefined order is further based on a time associated with a most recently received content message for each content collection of the plurality of content collections,

Claim 18 (Previously presented): The method of claim 17, further comprising: receiving, at the first mobile device, a first tap input to a touchscreen of the first mobile device;
in response to the first tap input, shifting to a previous piece of media content of a currently displayed content collection;
receiving, at the first mobile device, a first swipe input to the touchscreen of the first mobile device; and
in response to the first swipe input, shifting to display of a previous content collection and continuing display from a beginning of the previous content collection based on the predefined order.

Claim 19 (Previously presented): The method of claim 17, further comprising: 
displaying, following an end of each content collection of the plurality of content collections, a standardized media display indicating an end of the content collection before automatically displaying a next content collection in the predefined order; and 


Claim 20 (Currently amended): A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a first mobile device, cause the first mobile device to perform a method for autoforwarding during display of a plurality of content collections on the first mobile device, the method comprising:
receiving, from a server computer system, interface information for a plurality of content collections, the interface information comprising a plurality of content images associated with each content collection of the plurality of content collections;
receiving, by the first mobile device, a user input initiating a story' request associated with selection of a first content collection of the plurality of content collections;
receiving, from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the first set of ordered pieces of content having an associated display time less than a threshold display time;
displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content identifying, by the first mobile device, a story end trigger associated with display of the first set of ordered pieces of content;
communicating, to the server computer system, an autoforward communication associated with the story' end trigger; and
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with a second content collection of the plurality of content collections, wherein:

, and
each respective piece of content within the content collection is sorted for presentation based on the individual quality score and a weighting based on at least one of content, location, or time associated with the respective piece of content.    
.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to the presentation of image based content collections in a computerized network communications system.  Specifically, the claimed invention performs automated local content collection and curation through analysis of content received by a plurality of content sources, as determined by one or more quality 
Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Maharajh et al. (U.S. 2008/0201225 A1; herein referred to as Maharajh) in view of Paglia (U.S. 2017/0103783 A1; herein referred to as Paglia) in further view of Haven et al. (U.S. 2017/0123982 A1; herein referred to as Haven) does not teach methods and an article of manufacture for communication of image based content collections between a server and a client wherein, a plurality of content messages from a plurality of client devices is stored on the server database, and each corresponding piece of content from each content message is associated with a display time less than a threshold display time, the server therein generates a plurality of content collections from the plurality of content messages, each content collection of the plurality of content collections comprising associated content from one or more content messages of the plurality of content messages.  It is therein communicated between the server and a mobile device interface information for each content collection of the plurality of content collections so that the mobile device will send a first story request associated with a first selection, at the  mobile device, of a first content collection of the plurality of content collections.  Thereafter the mobile device sends an autoforward communication associated with completion of a presentation of the first content collection at the mobile device, which causes the server to respond by  automatically communicating a second content collection from the server computer system to the 
Maharajh is directed to a method and system for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile.  Maharajh teaches some of the elements of the claimed invention: (storing, at a database (e.g. content database 122 - see Fig. 9) of a server computer system (¶ [0192]), a plurality of content messages (¶ [0201]) from a plurality of client devices (e.g. mobile devices, ¶ [0219]); communicating, from the server computer system to a first mobile device (¶ [0270]), interface information (e.g. UI widgets) for each content collection of the first plurality of content collections (¶ [0272]), and automatically communicating a second content collection (e.g. pre-recorded clips) from the server computer system  (¶ [0147]) to the first mobile device (¶ [0145]) for automatic display on the first mobile device¶ [0147]).in response to receipt of the story request (e.g. on demand) and the autoforward communication (e.g. play the content, ¶ [0147]), wherein the second content collection is selected automatically by the server computer system 
Paglia is directed to methods and systems for content processing and sharing and, in particular, to creating and sharing storyline content.  In combination with Maharajh, Paglia teaches some of the elements of the claimed invention: (wherein a corresponding piece of content from each content message (¶ [0020]) is associated with a display time less than a threshold display time (¶ [0086]); generating, by the server computer system (e.g. server 130 and/or content sharing platform 120 – see Fig. 1), a first plurality of content collections (e.g. storyline content, ¶ [0017]) from the plurality of content messages (e.g. content items, ¶ [0039]) , each content collection of the first plurality of content collections (e.g. different channels of content) comprising associated content (¶ [0030]) from one or more content messages of the plurality of content messages (¶ [0032]); receiving (“. . . Upon receiving user input identifying a storyline. .  “¶ [0047]) receiving from the first mobile device ((see Fig. 2 – UI 200a, UI 200b), an autoforward communication (e.g. user selection - video clips played sequentially) associated with completion of a presentation of the first content collection (e.g. video clips that were previously viewed) at the first mobile device (¶ [0090]).  However the combination of Maharajh, and Paglia does not teach all of the elements and limitations of the claimed invention.
Haven is directed to a thumbnail caching system dynamically provide a thumbnail cache of digital content items (e.g., photos, videos, audio) to a user on a client device. In particular, the thumbnail caching system provides a thumbnail cache of a digital content collection to a client device such that the thumbnail cache does not exceed a threshold storage limit for the client device.  In combination with Maharajh and Paglia, Haven teaches some of the elements of the claimed invention: (based on a predefined order for presenting the plurality of content collections (e.g. thumbnails of content items to buckets 120 within prioritized tiers 218), the predefined order being based at least in part on a user-based interest score (e.g. gallery interest attribute) or an image quality score (e.g. thumbnail quality attribute) assigned to each content collection (see Haven - ¶ [0010], ¶ [0011], ¶ 
In particular, the cited prior art, collectively or singularly, fails to provide in an ordered combination the communication of image based content collections automatically sequencing from a first content collection to a second content collection selected automatically based on a predefined order, the predefined order being based at least in part on an aggregated quality score assigned to each content collection, wherein, for each content collection of the plurality of content collections, the aggregated quality score corresponds to an aggregate of individual quality scores assigned to respective pieces of content within the content collection, each individual quality score being based on a set of image quality metrics and further each piece of content in the collection sorted for presentation based on the individual quality score and a weighting applied to the respective piece of content.  The recited claim language is distinctive from the previously cited prior art in combination with prior art Oztaskent et al. (U.S. 9805125 B2) herein described as Oztaskent, which, while teaching the presentation of media content items stored in collections that are automatically selected for presentation by evaluating metrics and levels of interest in the aggregate for the collections that are based on the individual content item’s metrics, weighting and level of interest (see  Oztaskent ¶ ¶ [0143 - 0149] ), Oztaskent is not using an aggregated quality score, but an aggregation of levels of interest as its selection criteria, and does not sort for presentation the individual content items in the collection based on the individual quality score and a weighting based on at least one of content, location, or time associated with the respective piece of content, as is recited by the claimed invention.   The claimed invention improves the selection and order of presentation of the content by first automatically selecting the order of presenting the sequence of content collections, and within each content collection sorting each content item based on its individual quality score and a weighting.  The limitations as recited (the predefined order being based at least in part on an aggregated quality score assigned to each content collection, wherein, for each content collection of the plurality of content collections, the aggregated quality score corresponds to an aggregate of individual quality scores assigned to respective pieces of content within the content collection, each individual quality score being based on a set of image quality metrics applied to the respective piece of content, and each respective piece of content within the content collection is sorted for presentation based on the individual quality score and a weighting based on at least one of content, location, or time associated with the respective piece of content) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages24 – 29:   ¶ ¶ [0066 -0073], Figs. 5 -6) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.N.F/               Examiner, Art Unit 2444
 /JOHN A FOLLANSBEE/ Supervisory Patent Examiner, Art Unit 2444